      Case 1:19-cv-03801-MKV-SDA Document 73 Filed 10/08/20 Page 1 of 1


                                                                         USDC SDNY
UNITED STATES DISTRICT COURT                                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                            ELECTRONICALLY FILED
                                                                         DOC #:
 DARWIN COLUMNA,                                                         DATE FILED: 10/8/2020

                            Plaintiff,
                                                              1:19-cv-03801 (MKV)
                    -against-
                                                                     ORDER
 CITY OF NEW YORK, et al.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       All Parties are directed to appear for a telephone conference on October 16, 2020 at

12:00PM. To join the conference, dial 888-278-0296 and enter access code 5195844. Plaintiff

Darwin Columna must attend this conference, along with his limited appearance pro bono

counsel.

       Defendants’ motions for sanctions [ECF #61, 66, 72] are DENIED without prejudice to

renewal following the conference. Plaintiff is further directed to communicate with Defendants

about outstanding discovery and to produce responses to Defendants outstanding requests.

       FAILURE TO COMPLY WITH THIS ORDER, PRIOR ORDERS OF THE

COURT, AND WITH PLAINTIFF’S DISCOVERY OBLIGATIONS MAY RESULT IN

SANCTIONS, POTENTIALLY INCLUDING MONETARY SANCTIONS, PRECLUSION

OF EVIDENCE OR DEFENSES, OR DISMISSAL OF THE CASE.

       The Court will mail a copy of this order to Plaintiff. Defendants are directed to email a

copy of this order to him as well.

SO ORDERED.
                                                    _________________________________
Date: October 8, 2020                               MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
